In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Lum terminating petitioner’s employment at the Harlem Valley Center Division of Youth and to reinstate her to that position with back pay, benefits and accruals, petitioner appeals from a judgment of the Supreme Court, Dutchess County (Rosenblatt, J.), entered March 9, 1984, which dismissed her petition on the merits.
Judgment affirmed, with costs.
Inasmuch as there was a rational basis for the determination dismissing the petitioner, a probationary employee who had been on medical leave without pay for some five months prior to the termination of her employment, the determination sought to be reviewed was neither arbitrary nor capricious (see, Matter of Talamo v Murphy, 38 NY2d 637, 639). Nor is there any support for petitioner’s contention that there was a discriminatory motive for her discharge in contravention of Executive Law § 296 (see, Matter of Miller v Ravitch, 60 NY2d 527, 532) since the record indicates that she was not reasonably able to perform the duties of the subject position. Brown, J. P., Weinstein, Niehoff and Lawrence, JJ., concur.